Case: 12-20442   Document: 00512277947   Page: 1   Date Filed: 06/18/2013




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                FILED
                                                               June 18, 2013
                               No. 12-20442
                            Conference Calendar                Lyle W. Cayce
                                                                    Clerk

UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee

v.

RUBEN SOSA-BALDERAMA, also known as Oscar Armando Funez-Lopez, also
known as Anulfo Mata, also known as Ruben Soza Balderama, also known as
Arnulfo Mata-Martinez, also known as Ruben Balderama Sosa, also known as
Carlos Humberto Martinez Lopez, also known as Luis Alonso Padilla Lopez, also
known as Cesar Cruz Padilla, also known as Oscar Armando Funez Lopes, also
known as Roberto Figueroa Lopez, also known as Enrique Carcamo, also known
as Juan Ramon Bardales Cruz, also known as Oscar Ruben Balderrama Sosa,
also known as Oscar A. Funez, also known as Ruben Soza-Balderama, also
known as Oscar Armando Funez, also known as Ruben Sosa Balderama, also
known as Ruben S. Balderama, also known as Oscar R. Balderama Soza, also
known as Ruben Bardales-Cruz, also known as Cesar Cruz-Padilla, also known
as Oscar A. Funez-Lopez, also known as Carlos H. Martinez-Lopez, also known
as Oscar R. Balderrama-Sosa, also known as Juan R. Bardales-Cruz, also known
as Cesar Cruz, also known as Roberto Figueroa-Lopez, also known as Oscar A.
Funez-Lopes, also known as Robert F. Lopez, also known as Arnulfo Mata, also
known as Luis A. Padilla-Lopez,

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:12-CR-80-1


Before JONES, OWEN, and GRAVES, Circuit Judges.
     Case: 12-20442       Document: 00512277947         Page: 2     Date Filed: 06/18/2013

                                       No. 12-20442

PER CURIAM:*
       The Federal Public Defender appointed to represent Ruben Sosa-
Balderama (Sosa) has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Sosa has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2